ORDER

PER CURIAM.
AND NOW", this 15th day of March 2006, the Petition for Allowance of Appeal is GRANTED, hmited to the following issues:
Whether the Superior Court erred in finding that petitioner was not an aggrieved party under Pa.R.A.P. 501 and, consequently, holding that petitioner had no standing to challenge his delinquency adjudication because his disposition was discontinued?
“Whether an adjudication of delinquency followed by a dispositional order to discontinue the petition is a final order from which a juvenile may appeal?
Justice BALDWIN did not participate in the consideration or decision of this matter.